Citation Nr: 1826733	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-31 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a condition claimed as leukemia of the stomach, to include as due to exposure to herbicide agents.  


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel



INTRODUCTION

The Veteran had active duty service from October 1968 to March 1970.  The Veteran died in February 2017; the Appellant is the Veteran's widow and has substituted as the Appellant for purposes of this appeal.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The service connection issue for leukemia was initially characterized as a claim requiring new and material evidence to reopen; however, for the following reasons, the Boards finds that the prior decision was not final and new and material evidence is not required.  The AOJ denied service connection for the Veteran's claimed leukemia in September 2010 rating decision.  The Veteran did not submit any additional evidence or notice of disagreement within one year of that letter.  However, additional service personnel records were associated with the file in November 2014, including combat history records indicating that the Veteran participated in counter insurgency operations in the Republic of Vietnam.  This evidence received subsequent to the September 2010 rating decision relates to his claim for leukemia, to include as due to exposure to an herbicide agent in service.  Accordingly, the Board will reconsider the claims denied in the September 2010 rating decision.  See 38 C.F.R. § 3.156(c).

As noted above, the Veteran died in February 2017.  The Appellant attempted to file a claim for entitlement to service connection for the cause of the Veteran's death in April 2017; the Appellant's claim for service connection for the cause of the Veteran's death was incomplete, but was accepted as a claim for substitution.  Substitution of the Appellant for the Veteran was granted.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

In a June 2016 statement, the Veteran's representative indicated the Veteran was unable to attend his Board hearing due to failing health, and requested that the Veteran's appeal be expedited because he had been diagnosed with advanced leukemia.  The Board notes that the Veteran's diagnosis of advanced leukemia has not been associated with the claims file.  The most recent VA treatment records associated with the claims file are dated from April 2016 and document the Veteran's ongoing treatment for myelodysplastic syndrome.  While the VA treatment records do indicate consideration that the Veteran's myelodysplastic syndrome could transform into leukemia, no diagnosis of leukemia is contained in the records, and an October 2015 hematology oncology clinic note stated that there was no evidence of transformation into acute myeloid leukemia at that time.  Thus, it appears there are outstanding VA and private treatment records, and a remand is necessary in order to obtain those records and any other outstanding private or VA treatment records.  See 38 U.S.C. § 5103A (b), (c); 38 C.F.R. § 3.159 (b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all outstanding VA treatment records from the Dallas VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.  

2.  Ask the Appellant to identify any private treatment that the Veteran may have had for his claimed leukemia, which is not already of record, to include the diagnosis of advanced leukemia referenced by the Veteran's representative.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

3.  If the benefits sought on appeal remain denied, the Appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

